       Case 3:20-cv-00806-EMC Document 42-10 Filed 08/07/20 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   SHANNON Z. PETERSEN, Cal. Bar No. 211426
 3 LISA S. YUN, Cal. Bar No. 280812
   SIEUN J. LEE, Cal. Bar No. 311358
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-4092
 5 Telephone: 858.720.8900
   Facsimile: 858.509.3691
 6 E mail       spetersen@sheppardmullin.com
                lyun@sheppardmullin.com
 7              slee@sheppardmullin.com
 8 Attorneys for Defendant
   SQUARE, INC.
 9
10                                   UNITED STATES DISTRICT COURT
11            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12
13 MISHARI ALEISA and NICOLE                       Case No. 3:20-cv-00806-EMC
   BELLUOMINI, individually and on behalf
14 of all others similarly situated,               CLASS ACTION
15                     Plaintiffs,                 PROOF OF SERVICE
16            v.
                                                   Date: October 1, 2020
17 SQUARE, INC., a Delaware corporation,           Time: 1:30 p.m.
                                                   Judge: Hon. Edward M. Chen
18                     Defendant.
                                                   Courtroom: 5 – 17th Floor
19
                                                   Trial Date: None set
20
21
22
23
24
25
26
27
28

                                                                          Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                                                      PROOF OF SERVICE
       Case 3:20-cv-00806-EMC Document 42-10 Filed 08/07/20 Page 2 of 3




 1 Mishari Aleisa v. Square, Inc.
   United States District Court, Northern District of California
 2 Case No. 3:20-cv-00806-EMC
 3                                      PROOF OF SERVICE
 4                           STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
 5       At the time of service, I was over 18 years of age and not a party to this action. I
   am employed in the County of San Diego, State of California. My business address is 501
 6 West Broadway, 19th Floor, San Diego, CA 92101-3598.
 7            On August 7, 2020, I served true copies of the following document(s) described as
 8 SQUARE, INC.’S NOTICE OF MOTION AND MOTION TO STAY PENDING
   THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID AND/OR
 9 THE FCC’S DEFINITION OF ATDS AND; MEMORANDUM OF POINT AND
   AUTHORITIES
10
   DECLARATION OF LISA S. YUN IN SUPPORT OF SQUARE’S MOTION TO
11 STAY PENDING THE FCC’S DEFINITION OF ATDS AND THE SUPREME
   COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
12
   [PROPOSED] ORDER GRANTING SQUARE, INC.’S MOTION TO STAY
13 PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V.
   DUGUID AND/OR THE FCC’S DEFINITION OF ATDS
14
   on the interested parties in this action as follows:
15
                                           SERVICE LIST
16
   Abbas Kazerounian, Esq.                              Counsel for Plaintiffs & the
17 Kazerouni Law Group, APC                             Putative Class
   245 Fischer Ave., Suite D1
18 Costa Mesa, CA 92626
   Tel 800.400.6808; Fax 800.520.5523
19 ak@kazlg.com
20 Yana A. Hart, Esq.                                            Counsel for Plaintiffs & the
   Kazerouni Law Group, APC                                      Putative Class
21 2221 Camino Del Rio, Suite 101
   San Diego, CA 92108
22 Tel 619,233,7770; Fax 619.297.1022
   yana@kazlg.com
23
   Jason A. Ibey, Esq.                                           Counsel for Plaintiffs & the
24 Kazerouni Law Group, APC                                      Putative Class
   321 N Mall Drive, Suite R108
25 St. George, Utah 84790
   Tel 800.400.6808; Fax 800.520.5523
26 jason@kazlg.com
27
28

                                                  -1-                    Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                                                     PROOF OF SERVICE
       Case 3:20-cv-00806-EMC Document 42-10 Filed 08/07/20 Page 3 of 3




 1 Tiffany Cheung, Esq.                                        Counsel for Defendant
   Michael Burshteyn, Esq.                                     Square, Inc.
 2 Cheyenne Overall, Esq.
   Morrison & Foerster LLP
 3 425 Market St.
   San Francisco, CA 94105-2482
 4 Tel 415.268.7000; Fax 415.268.7522
   TCheung@mofo.com; MBurshteyn@mofo.com;
 5 COverall@mofo.com
 6
   Nancy R. Thomas, Esq.                                     Counsel for Defendant
 7 Morrison  &  Foerster LLP                                 Square, Inc.
   707 Wilshire Blvd.
 8 Los Angeles, CA 90017-3543
   Tel 213.892.5200; Fax 213.892.5454
 9 NThomas@mofo.com

10        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
   document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
11 case who are registered CM/ECF users will be served by the CM/ECF system.
   Participants in the case who are not registered CM/ECF users will be served by mail or by
12 other means permitted by the court rules.
13         I declare under penalty of perjury under the laws of the United States of America
   that the foregoing is true and correct and that I am employed in the office of a member of
14 the bar of this Court at whose direction the service was made.
15         Executed on August 7, 2020, at San Diego, California.

16
17
18
                                                 Phyllis Chavez
19
20
21
22
23
24
25
26
27
28

                                                -2-                    Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                                                   PROOF OF SERVICE
